Citation Nr: 1743210	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and/or secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active duty service from January 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015 and September 2015, the Board remanded the case for additional development.  Upon the case's return to the Board, it was determined that further medical inquiry was necessary to decide the claims.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in December 2016.  Such opinion was rendered in February 2017 and, later that month, the Veteran and his representative were provided a copy of it with the opportunity to submit additional evidence or argument in response.  In May 2017, the Veteran's representative submitted additional argument on his behalf.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.

2.  Resolving all doubt in the Veteran's favor, his kidney disease is proximately due to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for kidney disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii). 

As relevant to the instant case, hypertension and kidney disease are not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.  However, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. 
 § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends in his December 2009 claim that his current hypertension is due to exposure to herbicide agents in service.  In March 2016 and May 2017, the Veteran asserted that his hypertension is secondary to his service-connected diabetes mellitus.

As an initial matter, the Board notes that the Veteran has a current diagnosis of hypertension, as evidenced by private treatment records from Dr. Weissgerber, VA treatment records, and a November 2015 VA examination report.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to hypertension.  In this regard, while the Veteran's representative alleged that his blood pressure increased during service, a review of the service treatment records reflect relatively stable blood pressure readings, i.e., 108/78 in January 1963; 118/80 in February 1963; 126/84 in June 1965; 124/76 in February 1966; and 128/80 in November 1966).  However, the Board previously found in a September 2015 decision that the Veteran set foot in the Republic of Vietnam.  Consequently, he is presumed to have been exposed to herbicide agents in service.

However, the probative evidence is against a nexus between any aspect of the Veteran's military service, to include his in-service exposure to herbicide agents, and his current hypertension.  In this regard, the Board previously found that the etiological opinion rendered by a November 2015 VA examiner was inadequate to decide the claim.  However, the February 2017 VHA medical expert considered the National Academy of Sciences Updates reflecting that such disease is in the "Limited or Suggestive Evidence" category, but opined:

[I]t is not likely that hypertension was caused by the exposure to herbicides based on review of herbicide-associated condition[s] listed to date.  Hypertension is the most chronic medical condition in the US with one out [of] 3 adults aged 18 years and older that are affected by hypertension.

In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Furthermore, the Veteran does not contend, and the evidence does not show that hypertension manifested within one year of the Veteran's service discharge, or that he has experienced a continuity of symptomatology of such disorder since service.   

With regard to the secondary aspect of the Veteran's claim, the February 2017 VHA medical expert opined:

If hypertension preceded the development of diabetes, then diabetes cannot be a cause of hypertension....There is no evidence in the chart...that diabetes aggravated hypertension.  Patient had stable blood pressure control and remained on two antihypertensive medications since January 2006 until 2016 without escalation of antihypertensive therapy.

The Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.

Additionally, to the extent the Veteran believes that his hypertension is related to his military service, to include his in-service exposure to herbicide agents, or to a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hypertension is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of etiology of such disorder, to include whether such is related to in-service exposure to herbicide agents and/or is caused or aggravated by a service-connected disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his hypertension is not competent evidence and, consequently, is afforded no probative weight.

The Board acknowledges that the Veteran's representative submitted articles regarding the relationship between diabetes mellitus and hypertension, wherein it is noted that complications associated with diabetes mellitus may include hypertension.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

 In this case, the medical articles submitted by the Veteran's representative only provide general information as to the potential relationship between diabetes mellitus and hypertension.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's hypertension and his service-connected diabetes mellitus with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case. Wallin, supra; Sacks, supra.

In summary, the Board finds that hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Kidney Disease

The Veteran contends in his December 2009 claim and in a March 2016 statement that his kidney disorder is secondary to diabetes mellitus.  In May 2017, his representative submitted articles regarding the etiology of kidney disorders.

As an initial matter, the Board notes that the February 2017 VHA medical expert found that the Veteran had a diagnosis of nephrolithiasis; however, he opined that such disorder is not related to the Veteran's exposure to herbicide agents, and was unlikely to be caused or aggravated by diabetes mellitus based on the different pathogenesis of such conditions, and no reported causal relationship between nephrolithiasis and diabetes mellitus.  

However, the February 2017 VHA medical expert found that the record also supported a diagnosis of kidney disease, characterized by abnormal urinary protein excretion, evidenced by treatment records dated April 2010, September 2011, June 2012, July 2013, and February 2015.  Furthermore, while the evidence of record, including the February 2017 VHA medical expert's opinion, does not support an award of service connection for such disease on a direct basis, to include on the basis of exposure to herbicide agents, or presumptive basis, the Board finds that, in resolving all doubt in the Veteran's favor, his kidney disease is proximately due to his service-connected diabetes mellitus.

In this regard, the February 2017 VHA medical expert noted that, while the Veteran had other risk factors associated with abnormal urine protein excretion, he opined that "diabetes may have been a cause or was an aggravating factor for abnormal protein excretion.  Abnormal protein excretion is the most common early manifestation of diabetic kidney disease."  In reaching such determination, he noted that the presence of diabetic retinopathy or diabetic neuropathy would greatly assist in confirming the diagnosis of diabetic kidney disease, but the current record did not provide definitive evidence of such disorders; however, since the February 2017 VHA opinion was obtained, the presence of such disorders has been confirmed and the Veteran is service-connected for them.

Consequently, the Board finds that the February 2017 opinion provided by the VHA medical expert is highly probative regarding a connection between the Veteran's kidney disease and his service-connected diabetes mellitus.  In this regard, the opinion reflects consideration of all relevant facts, and a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his kidney disease is proximately due to his service-connected diabetes mellitus.  Consequently, service connection for kidney disease is warranted.


ORDER

Service connection for hypertension is denied.

Service connection for kidney disease is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


